Citation Nr: 1636815	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

In November 2014, the Board denied the claims on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Memorandum Decision, the Court remanded the appeal to the Board.


FINDING OF FACT

The Veteran's hearing loss and tinnitus are the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In its February 2016 Memorandum Decision, the Court described what it found to be numerous deficiencies with the Board's November 2014 decision.

The Court determined that the Board incorrectly assigned more probative value to a January 2009 VA medical opinion than to two private opinions.  The Board had found that, in providing the VA opinion, the examiner had "reviewed the entire claims file and specifically based her opinions on the documented evidence therein," and had also considered the Veteran's reported history.  The two private opinions reflected "no review of the claims file or other pertinent previously existing records," and were based entirely on a reported history of the Veteran that the Board had determined was not credible.  According to the Court, because the VA examiner had also considered the Veteran's subjective history in formulating her opinion-as, the Board notes, is generally required in providing an adequate medical opinion (see Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007))-and the Board had found relevant parts of the Veteran's subjective history not to be credible, the Board should have "discounted" it as much as it did the private opinions based entirely on the Veteran's history.  Moreover, the Court indicated that, as the Board found the Veteran's subjective history regarding the onset of his claimed disabilities not to be credible, any medical opinion where such history would be considered-which, again, is generally required for an adequate medical opinion-would be insufficient to support a decision.

Also, in its November 2014 decision, the Board made the following credibility determinations:

Initially, the Board notes the statements of the Veteran and his wife that his hearing loss and tinnitus began in service, in about 1969.  It also notes the statements of R.A. and D.D. that the Veteran "complained daily concerning his hearing problems" and "often complained of ear pain and hearing troubles."  However, the Board finds such assertions not to be credible.  

In addition to the Veteran's consistently normal audiological test results and ear evaluations in service, the fact that the Veteran never reported any hearing loss or tinnitus in service, while complaining of other routine medical problems such as sore throats, colds, and stomach problems, weighs against the credibility of these assertions.  This is particularly the case given R.A.'s and D.D.'s assertions that the Veteran "complained daily concerning his hearing problems" and "often complained of ear pain and hearing troubles."  The fact that the Veteran affirmatively reported not having and never [having] had ear trouble, running ears, or hearing loss in April 1968 and June 1970, while reporting  a history of occasional sore throat, a boil, and an episode of back pain, weighs even more heavily against these assertions.  Also, the Veteran has made some inconsistent statements regarding the onset of his hearing loss in tinnitus; while he has repeatedly asserted in statements and testimony to VA regarding his claims that hearing loss and tinnitus began in service, nearly 40 years prior to his service connection claims, the November 21, 2013, treatment records from Dr. R.D. indicate that the Veteran complained of hearing loss of gradual onset that had been occurring for 20 years, and on January 2009 VA examination the Veteran reported having tinnitus for "about 20 years."

Addressing these credibility determinations, Court found that, "[w]hen the Board used credibility determinations to sweep all lay statements aside, it left no evidence describing when the [Veteran's] symptoms began to develop.  The onset date of the [Veteran's] symptoms is now a complete mystery."  The Court then concluded the following:

The Board presently is not justified in using a timeline to decide this case.  It may be able to conclude that the [Veteran's] symptoms did not begin during his service and that they existed as of the date of the first medical opinion in the record, but it has no idea when, during the intervening period, they first developed.  For all the Board knows at present, they could have begun the day after the [Veteran] left active service.  The Board should keep that evidentiary deficiency in mind when it decides how best to develop the evidence on remand.

This guidance frustrates the Board's ability to undertake any meaningful development and review in accordance with the Court's Memorandum Decision.  Initially, in determining that the lay statements in this case were not "credible," the Board was clearly determining that they were not credible insofar as they asserted that the onset of the Veteran's hearing loss and tinnitus occurred in service.  In finding such assertions inconsistent with the Veteran's reports of never having had hearing loss on June 1970 service examination, and of having hearing loss and tinnitus for "about 20 years" on November 2013 treatment and January 2009 VA examination, the Board was clearly finding those latter statements, given during treatment and medical examination, more credible than the lay statements given for the purpose of supporting a claim for compensation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Indeed, the Board's November 2014 decision determined that neither hearing loss nor tinnitus began in service, manifested to a degree of 10 percent or more within a year of service, or was the result of noise exposure or related to service in any other way, which it believed to be the relevant determinations in a service-connection claim such as this.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The relevance of the fact that the Board may otherwise not have been able to pinpoint the exact onset of the Veteran's hearing loss or tinnitus symptoms within the more than more than 35 years from his separation from service until the earliest documented indication of any hearing loss or tinnitus in the record (his October 2008 claim) is unclear.   To the extent that the Court suggested that the Board develop the record to make this determination, the Court stated that "[t]he only evidence indicating when the symptoms of the [Veteran's] hearing loss and tinnitus began is the lay statements in the record," and that, as the Board had found such evidence not to be credible, it may not relay on it.  Thus, the Board is essentially left with no competent and credible evidence to make a finding that the Court apparently wishes it to make.

Given these determinations and several others by the Court, the Board finds no reasonable way that most of the "deficiencies" found by the Court could be resolved through any further development or analysis, and that the Court's Memorandum Decision is a de facto reversal of the Board's November 2014 decision.  

The Veteran had honorable service, including in the Republic of Vietnam, and was exposed to very loud noise in service as a helicopter and aircraft mechanic and repairman.  He currently has a bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385 and a tinnitus diagnosis.  There is also competent, if not particularly compelling, medical evidence relating his current hearing loss and tinnitus to his in-service noise exposure.  In accordance with the parameters of the Court's Memorandum Decision and upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that hearing loss and tinnitus are the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss and tinnitus must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


